Citation Nr: 0105219	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected degenerative changes to the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.K. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from July 20, 1970, 
to August 7, 1970.

This appeal arises from an April 1999 rating decision of the 
Fort Harrison, Montana, Regional Office (RO) which granted 
service connection for degenerative changes of the lumbar 
spine.  The RO evaluated the veteran's disorder as 10 percent 
disabling, effective August 1998.  The notice of disagreement 
(NOD) was received in May 1999.  The statement of the case 
was issued in May 1999.  The veteran subsequently relocated 
to California.  The Oakland, California, RO issued a rating 
decision in December 1999 which granted an increased rating 
of 40 percent, effective July 1997.  The veteran's 
substantive appeal with regard to the 40 percent rating was 
received in December 1999.


REMAND

The veteran contends that his service-connected back disorder 
is worse than it is currently evaluated.  He maintains that 
the severity of his symptomatology necessitates an evaluation 
in excess of the 40 percent rating assigned by the RO in 
December 1999.  He urges that he has had no relief from 
chronic pain, sciatica, and loss of range of motion, despite 
continuous care.  He also asserts that he has experienced 
prolonged periods of immobility, and contends that the 
findings on medical examinations support his claim.  

The record on appeal reflects conflicting evidence as to the 
nature and severity of the veteran's low back disorder.  A 
June 1999 evaluation by John Vallin, M.D., indicates lumbar 
degenerative disc disease associated with facet degenerative 
joint disease.  The veteran's complaints at that time 
included "constant aching pain" in the low back, 
"stabbing, shooting pain, and pins and needles."  He also 
related symptoms associated with his right buttock, and his 
posterior thigh, calf, and foot, with numbness and aching 
pain involving the right anterior thigh and leg. 

However, a VA examination conducted in January 2000 noted no 
swelling, masses, or deformity of the spine.  The examiner 
did not indicate that the veteran experienced pain on 
manipulation or movement.  X-rays associated with this 
examination indicated degenerative disc disease of the L4 and 
L5 vertebrae, and degenerative spondylosis of the lower 
lumbar spine.  No observation was made with respect to pain 
or limitation of movement.  The examiner made a diagnosis of 
"sciatic pain right side," though that finding is not 
supported by reference to pertinent evidence.  Specifically, 
there is no evidence that a neurological examination was 
performed.  It is further observed that none of the medical 
evidence of record indicates history or complaints of 
immobility.

The veteran states that he has suffered from chronic pain, 
and loss of range of motion in his spine with periods of 
prolonged immobility.  The VA examination neither reports 
such history nor makes findings that address such these 
claims.  As discussed above, the veteran also complains of 
neurological symptoms to include right leg radiculopathy, 
"chronic symptoms compatible with sciatic neuropathy," and 
"neurological problems associated with diseased discs."  
The Board is without sufficient medical evidence to make a 
finding regarding these assertions.  The VA medical report of 
January 2000 did not include a neurological examination.  The 
Court has held that the Board, in rendering our final 
decision, must consider independent medical evidence in 
support of our findings of fact, rather than provide our own 
medical judgment in the guise of a Board decision.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The veteran should be 
afforded a VA neurological examination to determine the 
etiology and severity of his alleged neurological problems.

Further, the Board notes that the veteran's claims folder 
does not appear to have been reviewed in conjunction with the 
examination.  The RO's December 1999 computer-generated 
examination request worksheet indicated that the claims 
folder was not to be made available to the VA examiner for 
review.  In this regard, the report of the January 2000 VA 
general medical examination does not provide any evidence 
that the veteran's claims folder was reviewed.  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet.App. 454, 456 (1993); 38 C.F.R. § 3.326 (2000).  
The RO should therefore take the necessary measures to ensure 
that the veteran's claims folder is made available to the 
examiner prior to any examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connected with a claim for 
increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
This new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000). 

With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000)(to be codified as 38 
U.S.C. § 5103A(a)).

Further review of the record indicates various references to 
records not currently associated with the claims file.  The 
veteran, in a VA Form 21-4138 (Statement in Support of Claim) 
dated October 1999, states that he is "in the process of 
seeking treatment from the DVAOPC at Redding, CA . . . ."  
The record does not contain records from the VA Outpatient 
Clinic at Redding.  The only evidence of record from a 
California VA medical facility is the January 2000 
examination report from the Pleasant Hill Outpatient Clinic.  
Aside from that report, there is no record of inpatient or 
outpatient care from a VA medical facility in California (we 
do note that an X-ray report in conjunction with the January 
2000 examination was generated at the Mare Island clinic).  
The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has made reference.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The record also indicates that the veteran may be seeking 
care through a private physician.  The January 2000 VA 
examination report indicates that the veteran was receiving 
healthcare from a Dr. Balazar.  Given the veteran's history 
of receiving regular care for back complaints and his 
indication that he is currently receiving care, the 
possibility that there are more recent records of ongoing 
care must be investigated.  See Littke, supra.

Further, an August 1999 examination report from Shasta 
Community Health Center indicates that the veteran would be 
directed to "fill out disability form for Shasta County 
Department of Social Services stating that he is unable to 
work at this time."  While the veteran has not indicated 
that he applied for or received Social Security benefits, 
this possibility should be investigated.  Specifically, in 
the event that the veteran did in fact receive such benefits, 
the medical evidence used by the Social Security 
Administration (SSA) in making its decision may be probative 
of the issue currently before the Board.  The Court has held 
that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, there is a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet.App. 163 91998) and 
Hayes v. Brown, 9 Vet.App. 67 (1996).  Further, the Court 
recently concluded, in the case of Tetro v. Gober, 14 
Vet.App. 110 (2000), that VA has the duty to request 
information and pertinent records from other federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  In light of this 
guidance from the Court, the RO should inquire as to whether 
the veteran has applied for disability benefits through SSA.

In view of the foregoing, the Board finds that additional 
development is necessary.  Therefore, this case is Remanded 
to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his low back disorder since July 1997.  
After securing the necessary release(s), 
the RO should request any such records 
not currently associated with the claims 
folder.

2.  The RO should obtain the veteran's 
complete inpatient and outpatient 
treatment records from the VA Northern 
California Health Care System, including 
the Pleasant Hill and Redding Outpatient 
Clinics, and any other identified VA 
facilities since July 1997.

3.  The RO contact the veteran and 
inquire whether he has applied for, or is 
in receipt of, Social Security benefits.  
Upon an affirmative response, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
benefits, as well as medical records 
relied upon in adjudicating that claim. 

4.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations.  The veteran should be 
properly notified of the date, time, and 
place of the examinations in writing.  
The claims folder, to include a copy of 
this Remand, must be made available to 
the examiners prior to examination.  Such 
tests as the examiners deem necessary 
should be performed.

a.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  If the examiner 
finds that it is not feasible to 
answer a particular question or 
follow a particular instruction, he 
or she should so indicate and 
provide an explanation.

(i)  The examiner should be asked 
to state the ranges of motion of 
the veteran's lumbar spine in 
degrees.  Moreover, the examiner 
should state the normal ranges of 
motion of the lumbar spine in 
degrees.

(ii)  The examiner should be 
asked to determine whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected low back disability, 
and, if feasible, these 
determinations must be expressed 
in terms of the degree of 
additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(iii)  The examiner should be 
asked to express an opinion as to 
whether pain in the low back 
could significantly limit 
functional ability during flare-
ups or during periods of repeated 
use.  This determination should 
also, if feasible, be portrayed 
in terms of the degree of 
additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

b.  Special instructions for the 
neurological examiner:  Any 
neurological complaints or findings 
attributable to the veteran's 
service-connected disability of the 
low back should be identified.  The 
examiner should state whether the 
veteran experiences intervertebral 
disc syndrome as a manifestation of, 
or otherwise related to the service-
connected degenerative changes to 
his lumbar spine, L4-L5.  If so, the 
examiner should state whether the 
veteran experiences recurring 
attacks, and the degree of 
intermittent relief he experiences 
between those attacks.  The examiner 
should further state whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes, and the 
total duration of any of those 
episodes.

The examiner should also be asked 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to 
the service-connected back 
disability.  If so, the examiner 
should state whether the sciatic 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
any other positive neurological 
finding.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  In any 
development is incomplete, including 
absence from the medical reviews of  all 
opinions requested, appropriate 
corrective action is to be implemented.

6.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the above mentioned 
development actions have been conducted and 
completed in full. In doing so, all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, should be 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 (Nov. 
17, 2000), Fast Letter 00-92 (Dec. 13, 
2000), Fast Letter 01-02 (Jan. 9, 2001), 
and Fast Letter 01-03 (Feb. 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

7.  When the above development has been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected disability, the RO should 
discuss the provisions of DeLuca v. Brown, 
8 Vet.App. 202 (1995), 38 C.F.R. §§ 4.40 
and 4.45, and VAOPGCPREC 36-97 (December 
12, 1997) (VA Office of the General Counsel 
determined that Diagnostic Code 5293 
(intervertebral disc syndrome) is 
predicated upon limitation of motion and 
thus 38 C.F.R. §§ 4.40 and 4.45 must be 
considered in conjunction with that code).  
If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant regulatory 
provisions.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


